TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00723-CV


In re Edward Michael Bell





ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



M E M O R A N D U M   O P I N I O N


Edward Michael Bell has petitioned for a writ of mandamus ordering the district court
to act on his pro se motion for appointment of counsel for the purpose of requesting forensic DNA
testing.  See Tex. Code Crim. Proc. Ann. art. 64.01(c) (West Supp. 2007).  While this petition was
pending, the trial court denied the motion for appointed counsel after concluding that there are no
reasonable grounds for a testing motion to be filed.  See id.  Because the trial court has acted on the
motion, the request for mandamus relief has been rendered moot.  The petition for writ of mandamus
is denied.  See Tex. R. App. P. 52.8(a).


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Filed:   February 22, 2008